EXHIBIT 10.1

SePARATION aGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Jeffrey A. Miller of 1194 Falcon Ridge Drive, Elgin, Illinois 60124 (“Employee”)
and PCTEL, Inc., a Delaware corporation, including its employees, directors,
officers, shareholders, successors and assigns (“Company” or “PCTEL”). Employee
and PCTEL may collectively sometimes be referred to as the “Parties”.

 

WHEREAS, Employee and PCTEL have previously entered into the Jeffrey A. Miller
Employment Agreement amended and restated on December 11, 2008 (“Employment
Agreement”);

 

WHEREAS, PCTEL and Employee have also previously entered into one or more
restricted stock and stock option award agreements, subject to the terms and
conditions of PCTEL’s Stock Plan, as amended and restated (the “Stock Plan”);

 

WHEREAS, Employee’s employment with PCTEL will end on October 1, 2018 (the
“Separation Date”); and

 

WHEREAS, the Parties desire to effect a final settlement of all claims and
issues;

 

NOW, THEREFORE, in consideration of the execution hereof and the promises made
herein, the Parties hereby agree as follows:

 

1.In lieu of the payment described in Section 7(a)(i) of the Employment
Agreement, PCTEL agrees to pay Employee an amount equivalent to six months of
Employee’s current base salary (One Hundred Forty Thousand Dollars ($140,000)),
less applicable withholding, as a lump sum on the Separation Date so long as
five (5) business days have elapsed beyond the expiration of the revocation
period for the release and waiver referred to in Section 15(f) below (the
“Payment Date”).  

 

2.In lieu of the payment described in Section 7(a)(iii) of the Employment
Agreement, PCTEL agrees to accelerate the vesting of an aggregate of 44,000
restricted shares of PCTEL common stock previously awarded to Employee, as
follows:

(i) 5,000 from the grant identified as 4219, 14,000 from the grant identified as
4528, and 6,666 from the grant identified as 4596, all of which would have
vested on February 11, 2019;

(ii) 5,000 from the grant identified as 4219, and 6,667 from the grant
identified 4596, both of which would have vested on February 11, 2020; and

(iii) 6,667 from the grant identified 4596 which would have vested on February
11, 2021.  

All such restricted shares will vest on the Payment Date.

 

3.In addition, on the Separation Date the Employee may have vested options for
PCTEL common stock (the “Options”) remaining from the grants identified as
number 3655 and 3741.  In accordance with the Stock Plan, Employee has a period
of ninety (90) days from the Separation Date within which to exercise the
Options.

 

4.Employee’s health insurance benefits will cease as of October 31,
2018.  Subject to Employee’s right to continue health insurance under COBRA,
should Employee elect COBRA within the required period, in lieu of the payment
described in Section 7(a)(ii) of the Employment Agreement, PCTEL agrees to pay
the entire cost of the COBRA premiums for a period of twelve (12) months for
continued health coverage (i.e., medical, dental and vision as currently offered
by Company) for Employee and Employee’s eligible dependents who received health
care coverage under Company health care plans as of August 1, 2018.  Employee
will be responsible for any and all COBRA payments thereafter.

 

5.On the next regular pay date following the Separation Date, Employee will be
paid a lump sum (less applicable withholding) equivalent to earned but unused
paid time off (PTO), if any, through the Separation Date.

 

6.On the next regular pay date following the Separation Date, Employee will
receive a refund from the Employee Stock Purchase Program (ESPP), if applicable.

 

7.Employee will receive all retirement benefits for which Employee is eligible,
if any, in accordance with the applicable benefit plan documents. Employee will
cease and no longer accrue employee benefits, including but not limited to PTO,
as of the Separation Date, and Employee’s participation in all other benefits
and incidents of employment shall cease on the Separation Date.  

 

 

Confidential

 

--------------------------------------------------------------------------------

 

8.Employee agrees that he will not take any action, or make any statement,
whether orally or in writing (including through social media), which in any
manner disparages or impugns the reputation or goodwill of PCTEL and that to do
so will constitute a breach of this Agreement.  

 

9.Employee is to direct all requests for job references to PCTEL's Vice
President, Corporate Resources and Chief Risk Officer, at 471 Brighton Drive,
Bloomingdale, Illinois 60108, who will respond only to written reference
inquiries with the following information: dates of employment, position held,
and confirmation of last salary. To the extent that Employee directs reference
requests to persons at PCTEL other than PCTEL's Vice President, Corporate
Resources and Chief Risk Officer, PCTEL will not be liable for any statements
made by such non-designated individuals regarding Employee.  Further, the
Parties stipulate and agree that PCTEL has no liability for any statements made
regarding Employee by persons not employed by PCTEL at the time such statements
are made.  

 

10.Employee represents and warrants that he will return to PCTEL on the
Separation Date all PCTEL equipment and/or other property, including but not
limited to the following:

 

Laptop computer (#2294) and peripherals;

Disks, computer files, thumb or other drives;

Company information;

PCTEL apartment key;

AmEx Card (as defined below);

Employee identification badge; and

Other materials which he had in his possession or subject to his control
relating to PCTEL and/or any of its customers, vendors and/or employees
(“Materials”).  

 

Employee further warrants and acknowledges that he has not retained any such
Materials (including any copies or duplicates thereof).  

 

11.Employee agrees to submit an expense report to PCTEL for all unpaid
legitimate business expenses incurred in connection with his employment with
PCTEL no later than October 31, 2018.  Further, Employee covenants and agrees to
pay the entire outstanding balance of the American Express credit card received
under PCTEL’s credit card program (“AmEx Card”) as soon as reasonably
practicable after receipt of payment from PCTEL of the legitimate expenses
indicated on his expense report.  Employee acknowledges that the AmEx Card has
been, or will soon be, cancelled and that he may no longer use it after the
Separation Date.  Employee further acknowledges that pursuant to the terms of
the AmEx Card, he has personal liability for all amounts now due and that become
due on the AmEx Card.

 

12.Employee acknowledges that, during his employment, he may have become aware
of trade secrets and other confidential, proprietary business information
involving PCTEL or its customers. Employee further acknowledges that he is not
to disclose any trade secrets, privileged or confidential information learned in
the course of Employee's employment with PCTEL, and that pursuant to Section 10
above Employee is required to return to PCTEL any such trade secrets, privileged
or confidential materials currently in his possession, whether in hard copy, or
electronic format. If Employee has turned over such trade secret, privileged or
confidential PCTEL information and/or documents, whether in hard copy or
electronic format, to any third party, Employee is required, as a condition of
this Agreement, to take all necessary efforts to retrieve such information and
return it to PCTEL as well as to inform PCTEL's General Counsel of the identity
of all such third parties so that PCTEL may take whatever action is necessary to
retrieve its information.

 

13.In exchange for the payments and benefits set forth in this Agreement,
Employee agrees to the following post-employment covenants:

(a)Non-Compete.  Employee acknowledges that the nature of the Company’s business
is such that if Employee were to become employed by, or substantially involved
in, a Restricted Business (as defined below) during the twelve (12) months
following the Separation Date (the “Restricted Period”), it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information.  Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive the payments and benefits set
forth in this Agreement (to the extent Employee is otherwise entitled to such
payments and benefits) shall be conditioned upon Employee not directly or
indirectly engaging in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
having any ownership interest in or participating in the financing, operation,
management or control of, any person, firm, corporation or business that is a
Restricted Business; provided, however, that nothing in this Section 13(a) shall
prevent Employee from owning as a passive investment less than one percent (1%)
of the outstanding shares of the capital stock of a publicly-held company if (A)
such shares are

 

-2-

 

--------------------------------------------------------------------------------

 

actively traded on the New York Stock Exchange or the Nasdaq Global Market and
(B) Employee is not otherwise associated with such company or any of its
affiliates.  A “Restricted Business” is a business which is engaged in the
design, development, manufacture, production, marketing, sale, licensing or
servicing of any products, or the provision of any services, that are the same
as or substantially similar to those of the Company, or a business which is
otherwise one of the top competitors of the Company as listed on Exhibit
A.  Upon any breach of this section, all severance payments and benefits
pursuant to this Agreement shall immediately cease.  

(b)Non-Solicitation.  During the twelve (12) months following the Separation
Date, Employee agrees and acknowledges that Employee’s right to receive the
payments and benefits set forth in this Agreement shall be conditioned upon
Employee not either directly or indirectly soliciting, inducing, attempting to
hire, recruiting, encouraging, taking away, hiring any employee of the Company
or causing an employee to leave his or her employment either for Employee or for
any other entity or person.

(c)Understanding of Covenants.  Employee represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

(d)Notification of Subsequent Employer.  Employee agrees that during the one (1)
year period following the Separation Date, he will give written notice to his
new employers of his obligations under this Agreement, including but not limited
to this Section 13.  Further, during such period Employee agrees to promptly
inform the Company, in writing, of the name and address of his subsequent
employers.  Finally, Employee consents to the Company providing his subsequent
employers with information, including a copy of this Agreement, regarding
ongoing obligations under this Agreement.

 

The foregoing agreements are intended to supersede the obligations of Employee
under paragraphs 5(g) and (h) of that certain Proprietary Information and
Inventions Agreement effective November 12, 2001 (“PIIA”).

 

14.In exchange for the foregoing benefits and payments, Employee, for himself,
his heirs, executors and administrators will release and forever discharge PCTEL
from any and all legally waivable claims, demands, sums of money, contracts,
controversies, agreements, promises, damages, costs, causes of action and
liabilities of any kind or character whatsoever, from the beginning of time to
the date Employee signs this Agreement, relating to his employment at PCTEL,
including the termination of such employment, except insofar as it may be
necessary to take action with respect to the enforcement of this Agreement or as
specified in Section 15(d).  This release includes but is not limited to, all
claims which could have been raised under any local, state or federal statute
(including specifically under the Worker Adjustment and Retraining Act (WARN) or
any similar state statute, if applicable), ordinance, regulation and/or under
any express or implied contract and/or under common law.

 

15.With respect to the foregoing release and waiver, Employee acknowledges the
following:

 

(a)The foregoing release and waiver is entered into knowingly, voluntarily and
with the opportunity for advice by Employee's personal attorney.

 

(b)The entitlements set forth in this Agreement are in lieu of those in Section
7(a) of the Employment Agreement to which he would otherwise be eligible to
receive.

 

(c)Nothing contained in this Agreement purports to release any of Employee's
rights or claims that may arise after the date of execution of this Agreement.

 

(d)Nothing contained in this Agreement prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
regulatory authority, including but not limited to the Securities and Exchange
Commission, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

 

(e)This Agreement shall not give rise to any legal rights or obligations with
respect to any waiver of claims until Employee is afforded a period of
forty-five (45) calendar days within which to consider the terms of this
Agreement.

 

(f)Employee shall be afforded seven (7) calendar days following the execution of
this Agreement within which Employee may revoke the Agreement insofar as it
relates to the Age Discrimination in Employment Act, if applicable, and none of
the terms and provisions of this Agreement shall become effective or enforceable
with respect to any waiver of claims under the Age Discrimination in Employment
Act until such revocation period has expired.  Any such revocation must be in
writing, including email, and directed to Shelley J. Bacastow, Vice

 

-3-

 

--------------------------------------------------------------------------------

 

President and General Counsel, PCTEL, Inc., 471 Brighton Drive Bloomingdale,
Illinois 60108.  Ms. Bacastow's email address is: shelley.bacastow@pctel.com and
her telephone number is 630.339.2115.  Although such revocation must be in
writing, Ms. Bacastow must also be informed by telephone of the revocation on or
before the last day of the revocation period.

 

16.Employee acknowledges and agrees that if he breaches any of the terms of this
Agreement, then PCTEL may (a) stop the payment of any benefits pursuant to this
Agreement not yet paid; (b) seek recovery of any payments already made pursuant
to this Agreement, and (c) seek the payment of all damages, costs and expenses
(including reasonable attorneys' fees) incurred by PCTEL in connection with such
suit, action or breach.

 

17.The Parties hereby stipulate and agree that nothing contained in this
Agreement shall be construed as an admission of liability, culpability or
wrongdoing by either Party.  

 

18.The Parties agree that this Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois without regard to choice of
law or conflict of law principles.  The Parties further agree that any legal
proceedings relating to this Agreement will be handled in accordance with
paragraph 12(c) of the Employment Agreement (Arbitration and Equitable Relief);
provided, however, if the provisions of such paragraph are disallowed, the
Parties agree that any legal proceedings relating to this Agreement shall be
instituted in federal or state court in Cook County, Illinois, and the Parties
consent to the jurisdiction of such courts for such actions. The Parties agree
to waive the right to a jury trial of any dispute or claim.    

 

19.Should any provision of this Agreement, in whole or in part, be held invalid
or unenforceable by operation of law or otherwise, all other provisions shall
remain in full force and effect and the Parties agree that a court may modify
any provision to make it valid or enforceable in whole or in part.

 

20.In addition to the specific portions of the Employment Agreement and PIIA
expressly superseded in various provisions of this Agreement, this Agreement is
also intended to supersede the Amended and Restated Management Retention
Agreement dated April 8, 2013 between the Parties.  It is not, however, intended
to supersede the Indemnification Agreement dated November 19, 2009 between the
Parties or the portions of the Employment Agreement and PIIA not expressly
superseded.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

PCTEL, Inc.

 

 

Dated:  August 27, 2018

By   /s/ David A. Neumann

Chief Executive Officer


 

Jeffrey A. Miller

 

 

Dated:  August 27, 2018

/s/ Jeffrey A. Miller




 

-4-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PROHIBITED COMPANIES

 

 

The following are the entities referenced in section 13(c):

Airgain Inc.

Epiq Solutions

Laird Technologies

Mobile Mark, Inc.

Panorama Antennas Ltd.

Rohde & Schwarz GmbH & Co KG

Venture Corporation Limited

 

-5-

 